DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 29 October 2021, claim(s) 1, 6, 12, 14, 17, 18, and 20 is/are amended per Applicant’s request. Therefore, claims 1-20 are presently pending in the application, of which, claim(s) 1, 17, and 18 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

The previously raised 101 rejection of claims 1, 7-15, and 17-20 is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. 10,558,662 in view of Dettinger et al. (U.S. PGPub No. 2006/0095440 A1) (hereinafter Dettinger). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is the newly added addition of “revising, in response to introducing the derived table to the query, the query using the derived table”. As a first matter, this limitation is nearly identical to the ‘662 claim 3, with the only difference being a statement of intended use, which nevertheless results in the avoidance of a statutory double patenting rejection. Secondly, the revision of a query using a derived table is known in the art, as shown by at least Dettinger at 0068. Dettinger states that this is done in an attempt to optimize the query (id.), which one of ordinary skill in the art would clearly want to do. As the limitation is an obvious variation on the claim of the ‘662 patent, for the reasons identified in Dettinger, it is subject to a double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) mental 
This judicial exception is not integrated into a practical application because the additional elements of performing the detection by a database management system (DBMS), and having the method operate within the DBMS environment is merely adding generic components recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. With regards to independent claims 17 and 18, the claims include generic components (“memory”, “computer readable computer instructions”, “processor”, and “computer-readable storage medium”) recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. With respect to claims 19 and 20, these claims add nothing more than extra-solution activity in describing where the computer program instructions came from or where they are intended to be use, and thus do not add significantly more to the abstract idea. The other dependent claims offer nothing more than additional abstract mental process steps.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to nothing more than insignificant extra-solution activity and mere instructions to apply the exception using a generic computer component. These cannot provide an inventive concept, and thus the claims are patent-ineligible.

Response to Arguments
Applicant's arguments filed 29 October 2021 have been fully considered but they are not persuasive. 
With regards to the issue of double patenting, the applicant’s amendments have rendered the statutory double patenting rejection moot, and instead a non-statutory type double patenting rejection is raised. 
With regards to the issue of the 101 rejection, the applicant raises several arguments, which are addressed in the order presented. 
First the applicant argues that the claim cannot be a mental process due to “the large amount of data included in UDTF, such process [sic] cannot be actually performed in the human mind”. The claim makes no reference to a large amount data, nor is such a thing required or implicit; the UDTF can be as small as a single number (e.g., in SQL, select NumberOfDaysOfTheYear from YearsAD where year=2021, which would yield a single number of 365). This is well within the abilities of a normal human mind. 
Second, the applicant argues that the claim(s) recite(s) an integration into a practical application, which shows an improvement to the existing computer technology. The specification does not allege that the claimed invention actually improves computer technology, instead only reciting that the use of derived tables with respect to queries in a database management system may
Third, the applicant argues that the claims amount to significantly more than the abstract idea. In doing so the applicant points to Berkheimer, which is irrelevant as no assertion of “well-understood, routine, and conventional” activity was made in the rejection. Perhaps the applicant is confused by the difference between that covered by Berkheimer and that covered as generic computing components, which are described in MPEP 2106.05(f). The applicant’s arguments on this point are considered spurious as they do not address the rejection that was made.
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims.  These arguments are considered met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165